DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021.11.11 has been entered.

Status of the Claims
Claims 3, 7, and 11 have been amended
Claim 4 has been cancelled
Claims 2, 5, 6, and 8 – 10 remain as canceled 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “transmission means” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

DEVICE FOR DISPENSING A SUBSTANCE COMPRISING A CHAMBER DEFINING AN SUBSTANCE INLET, A SUBSTANCE OUTLET, AN AIR INLET, AND AN AIR OUTLET, A PISTON LOCATED INSIDE THE CHAMBER AND WHOSE MOVEMENT CAUSES THE EXIT OF BOTH THE SUBSTANCE AND AIR TO OUTSIDE OF THE DEVICE

Allowable Subject Matter
Claims 3, 7, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 11 has been amended to recite additional elements of the pumping system and further narrowing the claims. Claim 11 has been amended to include the limitations “the movement of which causes the exit of both (a) the substance to the outside of said device via said substance outlet (3) and (b) air to the outside of said device via said air outlet.” These details further narrow the interpretation of the claims to preclude the application of the previously cited art rejection. 
The closest known prior art device was taught by US 6439104, (“Tonogai”), US 2015/0114992, (“dos Santos”), US 2416361, (“Trexler”), US 4924578, (“Chagnon”), and 
One of ordinary skill in the art would look to dos Santos, Trexler, and Chagnon to provide teaching for modifications or improvements to the transmission means of Tonogai. However, one of ordinary skill in the art seeking to improve or modify the dispenser of Banks would not look to Tonogai in view of dos Santos, Trexler, and Chagnon for an application of a pumping mechanism. One of ordinary skill in the art would 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/BENJAMIN DOYLE/Examiner, Art Unit 3746
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746